Order affirmed with ten dollars costs and disbursements to the respondent, upon the sole ground that section 177a of the Tax Law* was applicable to this ease upon its rehearing before the tax commission, and that said section malíes it the duty of the board of supervisors, in carrying out the determination of the tax commission, to deduct not only the excess stated in such determination, but also interest thereon from the date of the final return of the tax receiver. Jenks, P. J., Thomas, Can-, Mills and Rich, JJ., concurred.

 See Consol. Laws, chap. 60 (Laws of 1909, chap. 62), § 177a, as added by Laws of 1915, chap. 317. — [Rep.